

116 S3920 IS: Safeguarding Educational Institutions, Colleges, Universities, and Research Entities from China's Attempts to Misappropriate Property of the United States Act of 2020
U.S. Senate
2020-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3920IN THE SENATE OF THE UNITED STATESJune 9, 2020Mr. Cotton (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo secure the research enterprise of the United States from the Chinese Communist Party, and for other purposes.1.Short titleThis Act may be cited as the Safeguarding Educational Institutions, Colleges, Universities, and Research Entities from China's Attempts to Misappropriate Property of the United States Act of 2020 or the SECURE CAMPUS Act of 2020.2.Exclusion of certain citizens of the People's Republic of China(a)In generalThe Secretary of State shall deny a nonimmigrant visa described in subparagraph (F) or (J) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) to, and the Secretary of Homeland Security may not admit to the United States pursuant to such a nonimmigrant visa, an alien who is a citizen of the People's Republic of China if the Secretary of State determines that the alien seeks to enter the United States to participate in graduate-level or post-graduate-level coursework or academic research in a field of science, technology, engineering, or mathematics at an institution of higher education.(b)ApplicabilitySubsection (a) shall apply with respect to any application for a visa described in that subsection filed on or after the date of the enactment of this Act. (c)Waivers(1)Humanitarian purposesThe Secretary of State may waive the application of subsection (a) with respect to a visa applicant who demonstrates that he or she is a member of a religious or ethnic group that is systematically oppressed by the Chinese Communist Party.(2)National security interests(A)In generalThe President may waive the application of subsection (a) on a case-by-case basis if such application would harm the national security of the United States. (B)ReportNot later than 30 days after the date on which a waiver under this paragraph is issued, the President shall submit to Congress a report that describes the specific national security interest served by the issuance of the waiver.(d)RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security and the Secretary of Education, shall issue regulations specifying areas of study that constitute science, technology, engineering, and mathematics. (e)Rule of constructionNothing in this section shall be construed to require the denial of a visa application of a citizen or permanent resident of Taiwan or Hong Kong. 3.Conditions on Federal research grantsAs a condition of receiving a Federal research and development grant in a field of science, technology, engineering, or mathematics, a grant recipient shall certify that the recipient—(1)is not—(A)a citizen of the People's Republic of China; or(B)a participant in a foreign talent recruitment program of the People's Republic of China listed by the Secretary of State in accordance with section 7; and(2)will not knowingly employ to carry out activities funded by the Federal research and development grant—(A)a citizen of the People's Republic of China; or(B)a participant in a foreign talent recruitment program of the People's Republic of China listed by the Secretary of State in accordance with section 7. 4.Protecting institutions, laboratories, and research institutes(a)In generalNotwithstanding any other provision of law, the head of each Federal agency shall ensure that any institution of higher education, laboratory, or research institute receiving Federal assistance agrees, as a condition of such assistance, to not knowingly employ any individual who is a participant in a foreign talent recruitment program of the People's Republic of China. (b)Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:(30)The institution will not knowingly employ any individual who is a participant in a foreign talent recruitment program of the People's Republic of China listed by the Secretary of State in accordance with section 7 of the SECURE CAMPUS Act of 2020..5.Registration of participants in foreign talent recruitment programs of the People's Republic of China as agents of the Government of the People's Republic of ChinaNotwithstanding section 3 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 613), any individual in the United States who is associated with a foreign talent recruitment program of the People's Republic of China, either as a recruiter or as a recruit—(1)shall be deemed to be an agent of a foreign principal (as defined in section 1(c) of such Act (22 U.S.C. 611(c)); and(2)shall comply with the registration requirements set forth in section 2 of such Act (22 U.S.C. 612) not later than 30 days after the later of—(A)the date of the enactment of this Act; or(B)the date on which the individual entered the United States. 6.Economic espionageSection 1839(1) of title 18, United States Code, is amended—(1)by inserting education, research, after commercial,; and(2)by inserting or otherwise incorporated or substantially located in or composed of citizens of countries subject to compulsory political or governmental representation within corporate leadership after foreign government. 7.Department of State list of foreign talent recruitment programs of the People's Republic of China(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Attorney General, the Secretary of Defense, and the Director of National Intelligence, shall compile and publish in the Federal Register a list of foreign talent recruitment programs of the People's Republic of China.(b)Annual review and revisionNot less frequently than annually, the Secretary of State shall—(1)review and revise the list compiled under subsection (a); and(2)publish the revised list in the Federal Register.8.DefinitionsIn this Act:(1)Foreign talent recruitment program of the People's Republic of ChinaIn this Act, the term foreign talent recruitment program of the People's Republic of China means any effort organized, managed, funded, or otherwise controlled by the Government of the People's Republic of China or the Chinese Communist Party to employ, contract, or otherwise compensate 1 or more individuals to conduct research, development, testing, or any other science or technology activity for the direct or indirect benefit of the People's Republic of China.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).